DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims it is unclear the relationship between the first and second velocity, beside the second velocity faster than the first velocity, and how it is decided to which the attenuation velocity is controlled. For example, in claim 2, the attenuation velocity is controlled to the second velocity when the pedal is operated to a first position between the rest and end position and in claim 6, the attenuation velocity is controlled to the first velocity when the pedal is operated to the end position (i.e. a position within the previously recited operable range) (i.e. which combination of key and pedal data result in first velocity and which result in second velocity?). Please explain.
In terms of claim 1, the claimed limitations are indefinite and it is unclear what he Applicant deems as their invention.
In general, it appears from the claim language that the signal generation (lines 5-6), attenuation velocity (lines 7-9, “an attenuation velocity … based on the first operation data”), and the value of the second velocity (lines 11-13) are all based on the first operation data. Please explain how this is possible.
Further in claim 1, lines 7-9, it is unclear by the wording if the attenuation velocity or the sound signal is based on the first operation data (“an attenuation velocity … based on the first operation data”, or “the sound signal …based on the first operation data”). Please clarify.
In line 10, it is unclear by the wording if the second operation data is controlled by the attenuation control task (“an attenuation control task controls an attenuation velocity …, and second operation data”) or if the attenuation velocity or sound signal is based on second operation data (“an attenuation velocity … based on the first operation data, and second operation data”, or “the sound signal …based on the first operation data, and second operation data”). Please clarify.
Further, it is recited that the attenuation velocity can be controlled to either a first or second velocity, and once the attenuation velocity is controlled to the second velocity, the value of the second velocity can be changed based on key operation. It is unclear if the attenuation velocity is instead set to the first velocity, if the first velocity can also be changed. Please clarify. 
In claim 2, please clarify that the attenuation velocity is controlled to the second velocity based on both the first operation data (i.e. key data) (as recited n claim 1) and the second operation data (i.e. pedal data) (as recited in claim 2).
In claim 4, the last lien recites “an amount of change of a value of the second velocity”. It is unclear if this differs from the previously recited varied value of the second velocity in claim 1. Please clarify.
It is unclear from the language of claim 6, if both operations (key depressed and pedal operated) must happen for the attenuation velocity to be controlled to the first velocity. Please clarify.
In claim 7, the attenuation velocity was previously cited as being controlled to the second velocity (i.e. attenuation velocity = second velocity), so it is unclear how the second velocity is then slower than the attenuation velocity. Please explain.
Similar issues arise in claims 10, 11, 13, 16 and 19, as discussed above.
Further in claim 10, lines 11-13, it is unclear how, if the velocity of the sound signal is attenuated to the second velocity, how then can the second velocity be based on an output level of the sound signal. Please clarify. 
The remaining claims, not specifically discussed, depend from, and therefore include, the rejected limitations above.

Allowable Subject Matter

Claims 1-19 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, after a better understanding of the Applicant’s invention is achieved, a further search and consideration of the prior art will be conducted.
Given the present understanding, no prior art could be found which teaches or fairly suggests, alone or in combination, a device or method, that controls an attenuation velocity of a sound signal to a first or second velocity/rate (the second being faster than the first), based on key and pedal operations, wherein upon controlling the attenuation velocity to the second velocity/rate, the second velocity/rate is changed on the basis of a change in key speed.
The closest prior art of record are the US patent application publications to Liu et al. (US 2018/0322856) and Hasebe (US 2010/0107857) and the US patents to Kosugi (5,827,987) and Hirano (5,569,870). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        6/18/2021